DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt et al (8,249,318).
Regarding claims 12 and 17 Schmitt discloses,
 	Receive imaging data from an end-user computing device (note col. 7 lines 53-57, computer receives and image from x-ray film or digital camera), the imaging data including a single image of an installed component (note col. 7 lines 53-57, image of prosthetic implant is installed component);    
   	Process the imaging data to identify a plurality of features associated with the installed component (note col. 7 lines 62-col. 8 lines 4, useful features are identified for processing); identify a 
 	Determine a plurality of relevance scores, each of the plurality of relevance scores being determined for one of the plurality of reference components, wherein each relevance score is based on a similarity between the imaging data and a plurality of reference images in a component model of each of the plurality of reference components (note col. 9 lines 33-53; plurality of scores determine for plurality of components based on comparisons)
   	Identify at least one matching reference component by comparing each relevance score of the plurality of relevance scores to a threshold relevance score (cites threshold image, col. 8 lines 5-16); 
and provide a component identifier and component information for each of the at least one matching reference component to the end-user computing device (note col. 12 lines 55- col. 13 lines 8, identification information displayed).

Regarding claim 13 Schmitt discloses,
 	Receive a selection of one of the at least one matching reference component from the end- user computing device; and update the component model associated with the matching reference component to include the imaging data as a reference image of the reference component (note col. 6 lines 60- col. 7 lines 12, updating database, database includes features of images and implant models).

Regarding claim 15 Schmitt discloses,
 	Wherein the single image of the installed component is captured from a reference orientation and wherein the similarity between the imaging data and the plurality of reference images in the component model of each of the plurality of reference components is based on the reference orientation (note col. 5 lines 60-65 and col. 6 lines 15-20, implant models and orientations recited).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 1.  Prior art could not be found for the features calculating a similarity metric between the installed component of the imaging data and the reference component in the closest matching reference image for each of the plurality of reference components; identifying at least one matching reference component by comparing each relevance score of the plurality of relevance scores to a threshold relevance score.  These features in combination with other features could not be found in the prior art.  Claims 2-11 depend on claim 1.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claims 14 and 16.
Regarding claim 14, prior art could not be found for the features comparing the installed component of the imaging data to each of the plurality of reference images in the component model for each of the plurality of reference components; identifying a closest matching reference image of the plurality of reference images in the component model for each of the plurality of reference components; and calculating a similarity metric between the installed component in the imaging data and the reference component in the closest matching reference image for each of the plurality of reference components.  These features in combination with other features could not be found in the prior art.


Regarding claim 16 prior art could not be found for the features, applying a component classifier algorithm to the imaging data, the classifier algorithm having been trained, using a machine learning algorithm, to classify the installed component in the imaging data based on a size, placement, and shape of the installed component in the imaging data using a plurality of classified reference images associated with the plurality of reference components; and determining the relevance scores for each of the reference components based on the results for the component classifier algorithm.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
January 16, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664